Name: Council Decision of 22 June 2000 repealing Decision 94/942/CFSP on the joint action concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  tariff policy;  trade policy
 Date Published: 2000-06-30

 Avis juridique important|32000D0402Council Decision of 22 June 2000 repealing Decision 94/942/CFSP on the joint action concerning the control of exports of dual-use goods Official Journal L 159 , 30/06/2000 P. 0218 - 0218Council Decisionof 22 June 2000repealing Decision 94/942/CFSP on the joint action concerning the control of exports of dual-use goods(2000/402/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 13 thereof,Whereas:(1) On 19 December 1994 the Council adopted Decision 94/942/CFSP(1) on a joint action concerning the control of exports of dual-use goods, as part of a combined system of dual-use export controls, which included Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods(2).(2) On the basis of a review pursuant to Article 19(5) of Regulation (EC) No 3381/94 and taking into account the case-law of the Court of Justice of the European Communities(3), it has been determined that such system should be based solely on a European Community act.(3) On 22 June 2000 the Council adopted Regulation (EC) No 1334/2000 setting up a Community regime for the control of exports of dual-use items and technology(4).(4) It is therefore appropriate to repeal decision 94/942/CFSP,HAS DECIDED AS FOLLOWS:Article 1Decision 94/942/CFSP is hereby repealed. However, for export authorisation applications made before the date of entry into force of Regulation (EC) No 1334/2000 the relevant provisions of Decision 94/942/CFSP shall continue to apply.Article 2This Decision shall be published in the Official Journal.Article 3This Decision shall enter into force on the day of its adoption.Done at Luxemburg, 22 June 2000.For the CouncilThe PresidentJ. SÃ ³crates(1) OJ L 367, 31.12.1994, p. 8. Decision as last amended by Decision 2000/243/CFSP (OJ L 82, 1.4.2000, p. 1).(2) OJ L 367, 31.12.1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ L 90, 21.4.1995, p. 1).(3) Judgments C-70/94 ([1995] ECR I-3189) and C-83/94 ([1995] ECR I-3231) of 17 October 1995, and C-124/95 ([1997] ECR I-81) of 14 January 1997.(4) See page 1 of this Official Journal.